Brown, C. J.,
concurred in the judgment as follows:
1. An indorsement of a promissory note, past due, for a valuable consideration, is a new contract, and the statute of limitations begins to run in favor of the indorser only from the date of the indorsement.
2. The Statute of Limitations was legally suspended for one year, by the Act of December, 1860.
3. The ordinance of the Convention, passed 1st November, 1865, declaring the statute of limitations, in all cases, civil and criminal, to be, and to have been, suspended, from 19th January, 1861, and that it shall so continue until civil government is fully restored, or until the Legislature shall otherwise direct, h'as been legalized by the new Constitution and ordinance of the Convention of 1868, so far as it does not divest vested rights. This made it valid, so far as it was prospective, but whether it could restore to plaintiff a right of action lost by the running of the statute for the full period prescribed by law, before its passage, quere ?
4. In this case, after deducting the year, during which it was suspended, the statute had not fully run in favor of the indorser, -who is the party litigant, at the date of the Ordinance of 1865, by which it was suspended for the future, as above specified. For these reasons, I concur in the judgment pronounced by a majority of the Court, while I do not assent to all the propositions announced by them in the decision.